Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to Applicant’s amendment which was filed on 05/18/2021 and has been entered. Claims 1 has been amended. Claims 2, and 9-41 are cancelled. Claim 67 has been added. Claims 1, 3-8 and 42-67 are pending in this application. 

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “a remote third party database” in line 12 and then “call data from a third party remote database is stored in the data storage”. Wording of limitations should be consistent. For example, the second instance should recite call data from “the remote third party database” is stored in the data storage.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 63 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 63 recites the limitation "the cloud storage" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 62-64 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
Claims 1-6, 8, 43-47, 58-60 and 66-67 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0075828 (“Okita et al.”) in view of U.S. Patent No. 8,705,707 (“Schilit et al.”).

Regarding claim 1, Okita et al. discloses a computer apparatus providing a back-end server function to enable phone calls to be actionable objects on a user device (call application server 102), the computer apparatus comprising: 
	a processor and data storage (fig. 2, [0034] call application server 102 includes processor and history/data storage 208); 
	the data storage being arranged to store data relating to phone calls between a user with third parties (fig. 3, history and data storage 208 with history cache 206, [0043] call list associated with a user); 
	the processor and data storage being constructed and arranged to: 
	receive data relating from an app running on the user device, the data relating to a phone call being made or received or having been made or received by a user with a third party ([0031] the plurality of endpoints include a computer 116 having a personal call manager 118, a standalone IP phone 120 and a mobile device 122 running a mobile call manager, the call manager is an application providing telephony functions; [0046] collecting call history information when phone calls are completed);
add the data to the data storage, the phone call being at least one of an outgoing phone call and an incoming phone call (fig. 4 discloses a method for collecting call history information [0046] monitor system for any new calls in step 402 (therefore made or received) and send message with call information to CAS at step 406 to generate a unique history record ID at step 410 to be stored at step 414); and 
	transmit to the user device data from the data storage relating to the phone call made or received by the user with the third party, the transmitted data enabling the user device to create or update an actionable object relating to the call with the third party on the user device (fig. 6 discloses a method for data retrieval process, retrieves call history record for user at step 604 and sends records to 
	However in a similar field of endeavor, Schilit et al. discloses a method of generating enhanced context based call logs. Specifically, backend server device 30 (fig. 1) query a remote third party database outside of the computer apparatus to obtain data relating to the phone call; adding the data obtained from the third party database to the data storage; and transmit o the user device data from the data storage relating to the phone call made or received by the user with the third party; wherein call data from the user device is sent to the computer apparatus providing a back-end server function and stored in the data storage, call data from a third party remote database is stored in the data storage (col. 8, lines 53-59, user services module 34 may identify user services related data associated with client device 10, such as data related to at least activities, calendar events, applications on client device  
Call data from the data storage is transmitted to the user device enabling the user device to create or update an actionable item (Fig. 6 illustrates graphical user interface of the communication device with action buttons 90 generated to filter context call log data of the communication device to display photo, time place or activity information related to the call data).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Okita et al. such that additional user history information is obtained from remote third party databases as disclosed by Schilit et al. to provide enhanced context call log that is searchable at the call device.  

Regarding claims 3 and 4, Okita et al. in view of Schilit et al. discloses the computer apparatus according to claim 1, the processor and data storage being arranged to receive data relating to the location of the user or third party when the call was made (Okita, [0047] data includes location based presence (GPS) information), and to update data in the data storage relating to phone calls made by the user in accordance with the received location data (fig. 3, add/update/delete record notification 318, the same data could be available externally).
Regarding claim 5, Okita et al. in view of Schilit et al. discloses the computer apparatus according to claim 1, the processor and data storage being constructed and arranged to store registration details of plural phone devices associated with a user (Okita, [0004] The present invention overcomes the deficiencies of the prior art with a system and method for maintaining history records for a user across multiple clients),

Regarding claim 8, Okita et al. in view of Schilit et al. the computer apparatus according to claim 1, the processor and data storage being constructed and arranged such that the data relating to the phone call made by the user and that is transmitted to the user device comprises summary analytics relating to the phone call made by the user (Okita, [0038] information includes parties to the call, user ID, starting time of the call, duration, trunk information, account code information, account code name, whether the call was secured not, message ID of a voice message is left, routing slip, and a time label).
Regarding claim 43, Okita et al. in view of Schilit et al. discloses the computer apparatus according to claim 1, wherein the actionable object includes a user-selectable icon or button that, when selected by the user, prompts the user to enter one or more tags for the phone call, where each tag is a searchable string of text (Okita, fig. 13, account code 1308). Regarding claim 44, Okita et al. in view of Schilit et al. discloses the computer apparatus according to claim 43, wherein the one or more tags are automatically applied to the phone call based on one or more previous tags applied to a previous phone call from the same phone number or contact (Okita, [0038] the telephony system 204 provides the history system 202 with information about calls made using the VoIP system including information necessary to create a history record. In one embodiment, this information includes parties to the call, user ID, starting time of the call, duration, trunk information, account code information, account code name, whether the call was secured not, message ID of a voice message is left, routing slip, and a time label.).
Regarding claim 45, Okita et al. in view of Schilit et al. discloses the computer apparatus according to claim 1, further comprising a call history archive in the data storage adapted to receive and store data relating to the phone call being made or having been made (Okita, Fig. 3, history cache 206 comprising call records). 
Regarding claim 46, Okita et al. in view of Schilit et al. discloses the computer apparatus according to claim 45, wherein the data storage is adapted to store data relating to all phone calls made by the user without the need to delete the data when a predetermined storage limit associated with the user is reached (Okita, Fig. 14, [0063] Having a plurality of call application servers 102a, 102b makes the particular architecture of the present invention advantageously because it is scalable with the size of the IP telephony system 100).
 Regarding claim 47, Okita et al. in view of Schilit et al. discloses the computer apparatus according to claim 45, wherein the data in the call history archive can be exported to another device (Okita, fig. 14, [0062] The present invention is also advantageous because the call history for a particular user, user 1, can be migrated between the first call application server 102a and the second call application server 102b.).Regarding claims 58 and 59, Okita et al. in view of Schilit et al. discloses the computer apparatus according to claim 1, the processor and data storage being further constructed and arranged to capture contact data from the user device and provide to the user call presence information about third parties in the contact data (Okita, [0057]  The graphic user interface 800 also includes a plurality of action buttons 808 for taking action on a selected history records such as contacting the sender by initiate a return call, the deleting a history record, showing the properties of the history record etc.),  
	wherein the call presence information is selected from a group consisting of: availability of the third party to receive a call, a location associated with the third party, a time-zone associated with the third party, a calendar associated with the third party, and an indication of whether the third party is presently participating in a phone call (Okita, [0057] Fig. 8, the window 802 includes a series of icons 810 that are updated to reflect the current status of the user identified by the row in the table 806. Various different icons 810 are used to indicate the user's presence on the system 100, that the user is using the phone, that the user is present for instant messaging, that the user has voice mail, or that the user is not available or a variety of other real-time status information about the user.)Regarding claim 60, Okita et al. in view of Schilit et al. discloses the computer apparatus according to claim 1, wherein the phone call is a private branch exchange (PBX) phone call or a voice-over-internet-protocol (VOIP) phone call (Okita, [0004] includes IP telephony calls). 
Regarding claim 66, Okita et al. in view of Schilit et al. discloses the computer apparatus according to claim 1, wherein the processor and data storage being arranged to query a remote third party server to access a database storing call history data for the user device to obtain at least some, but not all, of the data relating to the phone call being made or having been made by a user comprises a processor arranged to apply fuzzy matching of data in order to access the correct call history data for a particular phone call (Schilit, col. 13, line 62- col. 14, line 10, shown in FIG. 2, may receive the search query input from input device 22, causing communication module 14 to initiate matching. Communication module 14 may compare the search term to contextual identifiers in the data structure. Communication module 14 may use string matching techniques to identify call log entries that contain matching or similar contextual identifiers or generate a confidence value).

Regarding claim 67, Okita et al. in view of Schilit et al. discloses the computer apparatus according to claim 1, wherein receive data from an app running on a user device, the data relating to a phone call being made or received or having been made or received by a user with a third party comprises receiving data from an app running on a user device, the app receiving the data from an application programming interface of the user device (Schilit, col. 5, lines 21-31, the smartphone may send information associated with itself to a remote server implementing techniques of this disclosure. For instance, the information associated with the smartphone may include a device identifier, location information, time information, and various applications executed by the smartphone).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0075828 (“Okita et al.”) in view of U U.S. Patent No. 8,705,707 (“Schilit et al.”) and further in view of U.S. Publication No. 2003/0187672 (“Gibson et al.”)

Regarding claim 7, Okita et al. in view of Schilit et al. discloses methods for contacting the third party from the call history data but does not disclose on receipt of an instruction initiated by selection of an action by the user to share the data relating to the phone call with a third party, the processor causes the data relating to the phone call to be shared with the third party. 
	However in a similar field of endeavor, Gibson et al. discloses during a conversation between a user and a third party such as an agent and a customer, the support agent may selection an option of " Send File" button 188 to send a file directly to the customer the agent is corresponding with in the chat panel 184, such as through a send attachment mechanism in the chat program or through an e-mail to the customer. Selection of the history button 190 would display customer support information for the customer. This information may be gathered from the call notes field 98 in the call records 90 for that customer, queried on the customer ID 94. The history list may display a list of customer call incidents as hypertext that when selected lead to the call notes 98 content describing that customer support session ([0030] and illustrated in Fig. 5).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Okita et al. such that the user can share call history data with the third party such as disclosed in Gibson et al. because the information can help resolve customer inquiries for example in a call center environment past call data is pertinent to a current call.
Claims 42 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0075828 (“Okita et al.”) in view of U.S. Patent No. 8,705,707 (“Schilit et al.”) and further in view of U.S. Publication No. 2006/0198504 (“Shemisa et al.”).

Regarding claim 42, Okita et al. in view of Schilit et al. discloses computer apparatus according to claim 1, wherein the actionable object includes a user-selectable icon or button that allowing the user to filter call data (Okita, Fig. 11 and Fig. 13). However it does not specify when selected by the user, prompts the user device to flag the phone call if the phone call is unflagged or unflag the phone call if the phone call is flagged. 
	In a similar field of endeavor, Shemisa et al. discloses a call record display. Illustrated in fig. 6 is user search options. After the user has recorded calls, he is able to search, review, playback, annotate, flag, export, and email the call records. Once the user has reviewed the search results in the results grid, the user may wish to see more details about a call and annotate, read comments, or flag the record. The call detail view provides all the call data and fields for augmenting your call record data. FIG. 11 is a screen shot showing a call detail record according to the invention ([0150]).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an actionable object of “flag” as disclosed by Shemisa et al. in order to allow a user to mark a specific record for further review or removed after review.

Regarding claim 48, Okita et al. in view of Schilit et al. discloses computer apparatus according to claim 45, wherein the data relating to the phone call being made or having been made is stored in the data store with a note, comment, or tag(s) (Okita, fig. 11, call note field 1102) but does not specify the notes, comments, or tags being searchable. 
	In a similar field of endeavor, Shemisa et al. also discloses call record data retrieval and display. Fig. 6 illustrates user’s option including fields for annotations and comments. The platform provides access to a customizable variety of call recording options and modalities, a fast and effective search, and full archiving capabilities and management. At any time, a user can annotate or email a call, create custom search fields, track a case or customer, or burn an archive of recorded calls ([0005]). In an expert search one can search by “With Comments—Search by call record annotations by keyword” ([0113]).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the notes, comments and/or tags in Okita et al. such at that they are searchable as disclosed by Shemisa et al. in order for the viewer to return all call records that match search criteria. The call records are returned in the results grid at the top right side of the screen. The results grid is designed to give the user the vital data about a call, at-a-glance ([0114]).

Claims 49-51, 57 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0075828 (“Okita et al.”) in view of U.S. Patent No. 8,705,707 (“Schilit et al.”) and further in view of KR 20100028620 (“Kang”).

Regarding claim 49, Okita et al. in view of Schilit et al. does not specify the call record wherein voice data of the user in a phone call with a third party is recorded by the user device and stored in data storage. 
	However in a similar field of endeavor, Kang discloses a system for recording and storing call history data between a user and a third party, in this case an agent and a customer. There is provided a recording unit for starting and ending recording of a telephone call according to a start event and stop event generated by an event processing apparatus (translation page 9, [0040]). The telephone conversations are stored in main server 50 (translation page 13, [0057])
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include voice recording in the call history data of Okita et al. because recorded telephone conversations between customer and agent and the recorded call data can be used as means of ensuring evidence in case of future disputes or handling future communications (Kang translation, page 3).Regarding claim 50, Okita et al. in view of Schilit et al. and Kang discloses the computer apparatus according to claim 49, wherein voice data of the third party is recorded by a user device of the third party and stored in data storage (Kang translation page 10 [0044] records the contents of the conversation between the customer and the agent). Regarding claim 51, Okita et al. in view of Schilit et al. and Kang discloses the computer apparatus according to claim 50, wherein the back-end server combines the voice data of the user and the voice data of the third party into a playable, downloadable, and sharable recording file of the phone call including the voice data of the user and the voice data of the third party (Kang translation page 13, [0058] the recording is stored as a file and is searchable, playable and sharable). 
Regarding claim 57, Okita et al. in view of Schilit et al. and Kang discloses the computer apparatus according to claim 1, further comprising an external integration service that integrates the data relating to phone calls made by the user with third parties with customer relationship management (CRM) software or enterprise resource planning software (ERP). 
	In a similar field of endeavor, Kang discloses a system for recording and storing call history data between a user and a third party, in this case an agent and a customer. Additionally Kang discloses the call center having a CRM (Customer Relationship Management) information. The information stored by the recording system is combined with information of the CRM such that the recorded data may be mapped to work hours and other Agent information in the CRM (translation page 13, [0056]). 
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include CRM data as disclosed by Kang, for example in a call center environment where customer/agent data may be pertinent to the call record.
Regarding claim 61, Okita et al. in view of Schilit et al. is silent regarding the computer apparatus according to claim 1, wherein data relating to a phone call being made or having been made by a user with a third party includes rating information with which the user indicates a quality of the phone call with the third party.
	In a similar field of endeavor, Kang discloses a system for recording and storing call history data between a user and a third party, in this case an agent and a customer. Additionally Kang discloses by distributing the recorded data to each agent computer, it is possible to secure the versatility of the recording equipment as well as downsizing the server, and to provide a device that can be used for the proper evaluation of the counselor and training of the new counselor. In addition to recording the telephone conversation (Kang translation page 3) 
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the history data in a call center environment to evaluate a call center agent because there is a need for a device that improves customer service, evaluates the level of the counselor (agent) and utilizes it in education and evaluation by storing the work screen of the agent computer as a video.

Claims 52 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0075828 (“Okita et al.”) in view of U.S. Patent No. 8,705,707 (“Schilit et al.”) in view of KR 20100028620 (“Kang”) and further in view of U.S. Publication No. 2013/0303130 (“Dhodapkar”).
Regarding claims 52 and 53, Okita et al. in view of Schilit et al. and Kang et al. discloses recording a conversation but does not further discloses wherein the voice data of the user is transcribed into text data, wherein the voice data of the user is transcribed into text data by means of a microservice.
	However in a similar field of endeavor, Dhodapkar also discloses a method of recording a call between an originator and a target (user and third party). The subscriber may set preferences indicating that all voice notes should be stored as-received, i.e. as audio, video, and/or data, or that all voice notes should be converted to text. The subscriber may also set preferences regarding how to post-process certain types of voice notes. For example, the subscriber may indicate that all name and phone number combinations be automatically stored in the subscriber's contact list. In another example, the subscriber may indicate that all addresses be located in a mapping application and/or entered into a navigational application. As is apparent, there are numerous possibilities for how the target UE 510 may post-process voice notes, and embodiments of the invention are not limited to any particular one ([0040]).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a microservice to transcribe the voice data into text data as disclosed by Dhodapkar based on preset preferences in order for the stored audio to be searched post processing for the triggered content.

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0075828 (“Okita et al.”) in view of U.S. Patent No. 8,705,707 (“Schilit et al.”) and further in view of U.S. Publication No. 2013/0303130 (“Dhodapkar”).
Regarding claim 54, Okita et al. in view of Schilit et al. discloses storing notes associated with call history records but does not specify wherein the note, comment, or tag(s) are created before, during, or after the phone call by means of a voice command spoken by the user and received by the user device during the phone call. 
	However methods for taking notes are well-known in the prior art. For example, Dhodapkar discloses in-call voice notes. In fig. 6 a call between and originator and target takes place and an indication to begin recording a voice note is transmitted at 525. For example, the originator subscriber may signal the originator UE 505 to begin and end embedding voice note recording signals in the data stream by pushing a “start recording” button and an “end recording” button, respectively. Alternatively, the originator subscriber may use voice commands, such as “begin recording” and “end recording.” ([0042]).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use voice command as a means of recording the notes stored in the invention of Okita et al. as disclosed by Dhodapkar allowing embodiments of the invention to be used even with a hands free device (Dhodapkar [0057]).

Claims 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0075828 (“Okita et al.”) in view of U.S. Patent No. 8,705,707 (“Schilit et al.”) and further in view of U.S. Patent No. 10/044862 (“Cai et al.”).

Regarding claims 55 and 56, Okita et al. in view of Schilit et al. discloses the computer apparatus according to claim 1, the processor and data storage being further constructed and arranged to provide caller suggestions and call context information to the user to assist the user when placing a phone call ([0060] FIG. 12 illustrates one embodiment of the graphic user interface 800 showing selection of another function 1202 to contact the sender and the modification of the display to present different options of communications mechanisms to contact the sender. In doing so the call context information is available to the caller in the form of properties of the history record).  
	However Okita et al. does not further specify providing suggestions, wherein machine learning is used to improve the caller suggestions and call context information provided to the user when placing a phone call.
	In a related field of endeavor, Cai et al. discloses a method which builds a conversation model with successful and unsuccessful recorded dialog for all the agent and customers in the history. For each call, the method can detect all the topics along the conversation as well as the corresponding sentences to express the topics, and through the customer's answers to the agent, the method can detect customer's emotion and if the conversation is successful continued or not, then based on the history data, the system can learn a conversation model. The method will compose the current customer state and use the learned conversation model (col. 5, lines 60-67).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include suggestions to the user along with call context as disclosed by Cai et al. in order to dynamically provide topic suggestion as well as the best practice sentences the agent could use. Accordingly, the invention can provide dynamic topic guidance to the agent to help the agent to make successful sales (Cai, col. 6, lines 5-10).

Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2011/0075828 (“Okita et al.”) in view of U.S. Patent No. 8,705,707 (“Schilit et al.”) and further in view of

Regarding claim 65, Okita et al. in view of Schilit et al. discloses the computer apparatus according to claim 1, wherein the processor and data storage being arranged to query a remote third party server to access a database storing call history data for the user device to obtain at least some, but not all, of the data relating to the phone call being made or having been made by a user comprises a processor being arranged to query call history data but does not specify the data being from in Apple iCloud.  
	However as both Okita et al. and Schilit et al. disclose retrieving related call data from various sources, it would have been obvious to a person of ordinary skill in the art to modify the disclosed invention to include call data store in Apple iCloud to arrive at the claimed invention because it is known in the prior art that call data is stored in Apple iCloud for example as taught by Fienberg et al. ([0054] Recording of call actions in a structured data source may be effectuated through calls to a local data store such as Apple's Core Data database provided on an iPhone or other local memory. API calls to a web server may be employed for making message information available to other devices by storing data that on a server for later synchronization. For example and without limitation, web-based embodiments may use cloud-based data stores such as Apple's iCloud data service or Amazon's AWS service.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491.  The examiner can normally be reached on Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIRAPON INTAVONG/Examiner, Art Unit 2652 

/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652